Citation Nr: 0326201	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease and interstitial fibrosis secondary to 
tobacco use.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  An August 1998 rating decision denied the veteran's 
claim for entitlement to service connection for chronic 
obstructive pulmonary disease and interstitial fibrosis.  A 
June 2002 rating decision denied the veteran's claim for 
entitlement to service connection for a right knee disorder.


REMAND

The veteran contends that he has a current right knee 
disorder stemming from injury to the right knee in service.

The veteran's service medical records show that in October 
1954 the veteran presented to a service department treatment 
facility for complaints referable to his right knee to 
include right knee pain.  It was noted that the veteran 
lacked complete flexion of the right knee without any 
evidence of swelling.  The examiner concluded that the 
veteran had some internal derangement of the knee joint.  The 
veteran was provided an Ace bandage and placed on light duty 
for two weeks.  Chronological service medical records 
thereafter are absent for any complaints, findings or 
diagnoses referable to the right knee.  On the veteran's 
January 1957 medical examination for service separation, a 
clinical evaluation of the veteran's right knee found no 
abnormality.

In a statement dated in May 2001 a private physician, 
H. James Wiesman, Jr., M.D., reported that the veteran has 
pain and symptoms with his knee.  He further stated that the 
veteran's knee problem "appears to be related to the problem 
he had with his knee while in the military in the early 
1950's."

A May 2001 MRI of the right knee was interpreted by a private 
physician to reveal changes of partial meniscectomy involving 
the anterior horn of the medial meniscus with a small linear 
tear involving the posterior horn as well as small joint 
effusion

Because the record before the Board contains evidence of a 
right knee disability, establishes that the veteran suffered 
an injury to his right knee in service, and contains a 
statement from a medical professional tending to relate an 
existing right knee disability with the in-service event, a 
VA medical examination is necessary. See 38 C.F.R. § 3.159 
(c)(4) (2003).

Additional development is also needed in this case regarding 
the issue of service connection for a respiratory disorder 
due to tobacco use.

In a November 1997 and later statement the veteran informed 
that he smoked cigarettes for the first time in service, 
essentially became addicted in service, had attempted 
unsuccessfully to quit smoking for two days in 1994, and 
continues to smoke cigarettes.  The veteran has also 
attributed his current respiratory problems to inhalation of 
fumes from detergent and bleaches in service associated with 
his military duties as a laundry specialist.

The service medical records reveal no complaints and/or 
findings of respiratory complaints.  On examination prior to 
discharge from service, a clinical evaluation of the 
veteran's lungs was normal and a chest X-ray was negative.

VA x-rays in July 1971 were interpreted to show emphysematous 
bullae in the right upper lobe but otherwise unremarkable 
findings.  Minimal chronic obstructive pulmonary disease with 
interstitial disease in the lower lung field was the 
diagnostic impression on VA x-ray in March 1988.

A chest x-ray done by the veteran's private physician in 
April 1997 showed chronic obstructive pulmonary disease, 
bullous changes in the lung apices, and pulmonary 
interstitial fibrosis at both lung bases.

The claims folder contains multiple lay statements from 
family, friends and acquaintances of the veteran attesting to 
the veteran's onset of tobacco use in service and/or history 
of being an extremely heavy smoker subsequent to service.

In a statement dated in April 1999 a VA physician noted that 
the veteran had a long history of pulmonary problems, was 
chronically exposed to chlorine in service, and while in 
service habituated to smoking cigarettes.  He further stated 
that it was conceivable that the veteran's current pulmonary 
insufficiency might be the result of his chlorine exposure in 
addition to his tobacco use.

Because the veteran's claim was filed on or before June 9, 
1998, pursuant to two VA General Counsel presidential 
opinions on the subject of tobacco-related service connection 
claims, the veteran may be granted service connection for a 
disorder caused or contributed to by the veteran's smoking 
during service, or for a disorder caused by nicotine 
dependence which was incurred in service.  VAOPGCPREC 2-93 
(January 13, 1993) and VAOPCPREC 19-97 (May 13, 1997).

In view of the above, the Board finds a VA examination to 
determine the etiology of the veteran's chronic obstructive 
pulmonary disease and interstitial fibrosis is required by 
the Veterans Claims Assistance Act of 2000.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be afforded a VA 
respiratory examination to ascertain the 
nature and etiology of his chronic 
obstructive pulmonary disease and 
interstitial fibrosis.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All pertinent 
clinical findings should be reported in 
detail.  The examiner must answer the 
following questions:

a.  Is it at least as likely as not 
that the veteran's smoking in 
service caused his chronic 
obstructive pulmonary disease; 
(b) if the answer to question (a) is 
in the negative, is it at least as 
likely as not that the veteran 
developed nicotine dependence in 
service; (c) if the answer to 
question (b) is in the affirmative, 
is it least as likely as not that 
smoking due to the veteran's 
nicotine dependence caused his 
chronic obstructive pulmonary 
disease; (d) in the alternative, is 
it at least as likely as not that 
the veteran's exposure to chlorine 
fumes in service as part of his 
duties as a laundry specialist 
resulted in his current respiratory 
disorder.

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of his right knee 
disorder.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All pertinent 
clinical findings should be reported in 
detail.  The examiner must answer the 
following question:

Is it at least as likely as not that 
any current diagnosis of a right 
knee disorder was caused by an 
injury or incident that occurred 
during the veteran's period of 
service, including the injury to the 
right knee in October 1954?

4.  Thereafter, and after any other 
appropriate development, the RO should 
readjudicate the issues of entitlement to 
service connection for a right knee 
disorder, and service connection for 
chronic obstructive pulmonary disease and 
interstitial fibrosis to include as due 
to tobacco use or nicotine dependence in 
service.  If any determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the veteran and his representative should 
be afforded the applicable time to 
respond.

The case should be returned to the Board for final appellate 
review, if in order.  The purpose of this REMAND is to 
procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 





